        Case 3:18-cv-01468-HES-MCR Document 1-7 Filed 12/11/18 Page 1 of 2 PageID 104
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                                MIDDLE DISTRICT OF FLORIDA
                                                  JACKSONVILLE DIVISION

                                                            )
                                                            )
MESA UNDERWRITERS SPECIALTY                                 )
INSURANCE COMPANY                                           )
                            Plaintiff(s)
                                                            )
                                                            )
                           v.                                       Civil Action No.
                                                            )
THE COVES MOUNTAIN RIVER COMMUNITY
                                                            )
ASSOCIATION, INC. f/k/a The Coves at Round
                                                            )
Mountain Community Association, Inc. a/k/a The
                                                            )
Coves at Round Mountain Property Owners
                                                            )
Association, Inc.; JOHNS-GAMEWELL, LLC;
                                                            )
ESTATES OF NC, LLC; ANDREA McGRIFF;                         )
DAVID McGRIFF; and R.M., a minor, by and through            )
her parents and next friends, ANDREA McGRIFF and            )
DAVID McGRIFF                                               )
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
    Johns-Gamewell, LLC
    c/o Dan Shattuck, as Registered Agent
    2002 John Ridge Parkway
    Lenoir, NC 28645


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
         Edward T. Sylvester, Esquire
         Hinshaw & Culbertson LLP
         2525 Ponce de Leon Blvd., 4th Floor
         Miami, Florida 33134


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                       CLERK OF COURT


Date:
                                                                                  Signature of Clerk or Deputy Clerk


                                                                                                         American LegalNet, Inc.
                                                                                                         www.FormsWorkFlow.com
                                                                                                              302948413V1 1011155
        Case 3:18-cv-01468-HES-MCR Document 1-7 Filed 12/11/18 Page 2 of 2 PageID 105

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
                                                                                                                       302948413V1 1011155
